January 13, 1970



Honorable Carl Cox, Director         Opinion No.M-555
The Cotton Research,~Committee
   of Texas                          Re:   Construction of Article
300 Cotton Exchange Building               165-4a; Vernon's.Civil
Dallas, Texas 75201                        Statutes, relating to the
                                           Cottbn Research' Committee.
Dear   Mr.   Cox:

              Your request for an opinion aeks~ the following question:

            "Under the provisions of Article 165-4a,
       Vernon's Civil Statutes, is the Cotton Research
       Committee authorized to reimburse the research
       agency for payment of travel expenses incurred
       by the research agency's employee in presenting
       an original research paper before a'national,
       international, regional or state.~learned society?"

              Article 165+4a, Vernon*s,Civil    Statutes, provides as
follows:

             "Section 1. By this Act it ,is expressly de-
       clared that the policy of all then various agri-
       cultural agencies of the State of Texas shall be
       shaped so that the subject of the,increased use
       and outlet for farm products, especially cotton,
       wool, mohair, oilseed products ,and other textile
       products, ahabl be stressed as much as the
       productionof   said products; and allrof the various
       State Agricultural Agencies, Departments, and
       State ,Educational,,Inetitutiona are hereby directed
       to take full and sufficient consideration of the
       policy herein established, and that the activities
       of the various agencies and institutions mentioned
       above be revamped, where same has not already been
       done, so as to conform with the provisions of this
       Act,.

            "Sec. 2. A Cotton Research Committee, com-
       posed of the Chancellor or Successor of the Texas



                                -2651-
                                                               l   .




Bon.   Carl Cox, page 2 (M-555)



       Agricultural and Mechanical College System and the
       Chancellor or Successor of The University of Texas,
       the President of,the Texas Technological College,
       and the President of Texas Womenus, University, is
       hereby created and established to cause surveys,
       research and investigations to be made relating
       to the utilization of the cotton fiber, cotton-
       seed, wool, mohair, oilseed products, other
       textile products, and other products of the
       cotton plant, with authority to contract with
       any and all State and Federal Agricultural
       Agencies and Departments of the state, and all
       State Educational Institutions and, State Agencies
       to perform~any such.services for, said Committee
       and for the.use..of their respective-available
       facilities, .as'it may deem proper,;and to compen-
       sate such Agencies, Departments and,~Institutions,
       to be paid from money appropriated by the Legis-
       lature for~the purposes of this Act, which appro-
       priations of morkys for'research of, cotton, wool,
       mohair, oilseed products and other, products of
       the cotton plantor other textile .products are
       hereby authorized; grants and. gifts from the
       United States ore private sources'may be accepted
       for such purposes, and shall be, subject only to
       limitations contained in such grants or gifts.

            "Sec. 3. It is the intent of the Legislature
       that present funds appropriated to the Cotton
       Research Committee shall be expended for research
       on cotton and oilseed products. The. Legislature
       may, however, appropriate additional funds and the
       Cotton Research Committee.may spend these funds
       for research on wool, mohair, or other textile
       products."   (Emphasis added.)

          Pursuant to the above quoted.provisions, an agreement
was entered into between the Texas A&M.,University System and the
Cotton Research Committee for the purpose of conducting research,
surveys, and other~investigations pursuant .to the agreement.   The
Cotton Research~Committee wasbilled,by   the.Texas .A&M Uniuersity
System (as a parkof   its cost in carrying out the agreement) for
certain travel expense incurred by an employee of the Texas A&M
University System-.in presenting a research paper before various
national, international, regional and State learned kocieties,
which paper was prepared pursuant to. said agreement,   The
Comptroller of Public Accounts.denied, payment of such travel



                             -2652-
Hon. Carl Cox, page 3 (M-555)



expense on the basis that such expense wasp not'properly charged
as a research item.   It is the contention of the Comptroller that
when the research project has been- completed~.pursuant-to the agree-
ment, the findings of suoh research become,the property of the
Committee.  Any presentation of such-research paper before another
educational institution or learned society, in the opinion of the
Comptroller, ispresented    under the authority of the Texas A6M
University System and,,.therefore, , :expenses incurred must be, paid
from funds ofthe:.Tex%sA&M University~.System rather than from
funds appropriated to.the CottonResearch      Committee.  See Section
15 of Article 'V of,-House Bill 2, Acts of ,the 61st Legislature,
2nd C.S., 1969 (General Appropriation' Act), and similar riders
contained in other general appropriation*‘acts.

          It is;the contention of~the Cotton Research Committee
that such travel expense constitutes reimbursable costsfor the
reason that it, is the policy of the Committee to publicly dis-
seminate the research results andthat'such   dissemination in the
form of presenting such research resul:ts'to',learnedsocieties
throughout the United States is an,integral part' of thecosts   of
research projects,

          Section ,15 ,of Article V of.House Bill 2, Acts ~of the
61st Legislature;Znd   C.S., 1969 (General Appropriation Act for
the biennium ending August 31, 19711, provides:

           "Sec. 15. TRAVEL BY OFFICERS AND EMPLOYEES
     OF AGENCIES OF HIGHER EDUCATION. None of the
     moneys appropriated by this Act may be expended
     for officialtravel   expense incurred by members
     of governing boards,@ executive and.administrative
     heads, or by any employee of. State-agencies of
     higher education except for official business as
     approved by the appropriate governing board. Of-
     ficial business shall include @he formal presenta-
     tion of original researches by an-employee, if
     before a national, international,.regional, or
     state learned society, and if .the.travel for such
     purpose .has been approved in advance."

           Prior to the inclusion in the..general appropriation
acts of provisions..similar to Section.15.quoted above,, it was
held in Attorney.General"s Opinion 04.195 (19.39)that travel
of the nature outlined ;in your request did. not- constitute ,'.State's
,business",.:Subsequent to Attorney -General's Opinion O-1195, the
Legislature has..defined tr%vel for o,fficial ,St%te business for
employees,of a~gencies of higher .education~to includetravel   for



                            -2653-
Hon. Carl Cox, page 4 (M-555)



the purpose of formal presentation of original researches by an
employee,before. national, internat,ional~,.
                                           regional or State
learned societies. 'See.Attorney',Ceneral~'sOpinions S-116' ,(1953)
and WW-379 (1958). Therefore the'type of travel outlined in
yourrequestis'authorixed    by the proyisions of Section 15 of
Article V of House Bill 2, Acts of the 61st Legislature, 2nd C.S.,
1969, and similar riders contained in. other general appropriation
acts, rather'thenthe   agreement betweenthe, Texas A&K University
System and the Cotton Research Committee.

          Under the aforesaid agreement, the Texas A&M University
System, acting th,ruugh,the Texas Engineering Experiment Station,
agreed to perfomcertain    research projects for the Cotton Re-
search Committee, and to make available'to the Committee the
results of'such.resea~rch. It was note part of the agreement
that the Texas A&M Uhiversity,~System~or.any of its employees or
agencies disseminate results of such project 'to'the public.'

          It is our,opihion, therefvre‘r'.thatthe presenting of
such research'paper by an employee of the Texas A&M University
System was noit done pursuant to,,the agreement between the Texas
A6M University ~System and the Cotton Research Cotmnittee',,andis
therefore nbt‘an'itemof; reimbursable .cOst pursuant to the'agree-
ment.

                          SUMMARY

          Travel~~by an employee of the~Texas A&M Uni-
     versity System for the purpose of presenting original
     research papers before a national,; international,
     regional..or'State.learned societyi.is--madepursuant
     to riders> containedrin various. ,genasal appropriation
     acts authorizing travel for the pu,rpose of.making
     formal presentation of original-researches before
     a national,rinternational., regional ore State
     learned society.

           Under an agreement betweenthe  Texas A&M
     University System and the Cotton ,Reeearch Committee,
     entered~ into pursuant to the provisions of Article
     165-4a, Vernon's Civil Statutes., the.Texas A&M
     Univecsity,~:Systemagreed to perform oertain re-
     search projects for the Cotton- ,Research Committee
     and to make,,available to the Committee the results
     of. suchresearch.  sunder the agreement.the Texas
     A6M University,.System was not..undes..any.obligation
     to the~Committee to disseminate to..the puh1i.c the



                            -2654-
 .   .




Hon. Carl Cox, page 5 (M-555)



     results of the research project and travel expense
     of an employee of the Texas A&M University System
               ..
     in presenting a.research;peper before certain
     learned societies does not constitutes a reimburs-
     able cost, pursuant to the agreemen
                                        /9




Prepared by.Johhn Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
Richard Chote
Austin Bray
Rick Fisher
Glenn Brown

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant




                             -2655-